DETAILED ACTION

This action is in response to Applicant’s amendment received on April 27, 2022.
Claims 1-6, 29-36 and 39-42 are pending in the application. Claims 2 and 3 were withdrawn from consideration. Claims 7-28, 37 and 38 were previously cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 29-36 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Hansard (US Patent No. 5,003,942), hereinafter “Hansard”, in view of Ruggeri (US Patent No. 4,370,955), hereinafter “Ruggeri”.
Regarding claim 1, Hansard discloses a valve arrangement for controlling the flow of gasses through a cylinder of an internal combustion engine (Abstract), which includes: a hollow inlet shaft (Fig. 5 (26)) having both ends closed off, mounted rotatably about a plurality of cylinder inlet ports (Fig. 2 (18)), the hollow inlet shaft further including: a plurality of apertures (Fig. 2 (30)) defined in a sidewall thereof; a hollow outlet shaft (Fig. 6 (28)) having both ends closed off, mounted rotatably about a plurality of cylinder outlet ports (Fig. 2 (20)), the hollow outlet shaft further including: a plurality of apertures (Fig. 2 (42)) defined in a sidewall thereof; an intake manifold (col. 1, line 17) arranged about the inlet shaft (26) for introducing of fuel/air mixture into the inlet shaft; and an outlet manifold (col. 1, lines 18 and 19) arranged about the outlet shaft (28) for transferring of exhaust gas out of the outlet shaft.
Hansard fails to disclose a propelling arrangement extending from an inner surface of the inlet shaft for propelling fuel/air mixture towards at least one cylinder inlet port when at least one of the plurality of apertures is in register with the at least one cylinder inlet port; and a propelling arrangement extending from an inner surface of the outlet shaft for propelling exhaust gas away from at least one cylinder outlet port when at least one of the plurality of apertures is in register with the at least one cylinder outlet port.
However, Ruggeri discloses a propelling arrangement (Ruggeri (Figs. 2-5 (92))) extending from an inner surface of a shaft (24) of a rotary valve for the purpose of producing a mixing and supercharging effect (Ruggeri (col. 10 lines 9-20). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hansard by incorporating the propelling arrangement of Ruggeri onto the inlet and outlet inner shafts in order to produce a mixing and supercharging effect upon rotation of the rotatable shaft (Ruggeri (col. 10, lines 9-20).  Note that the modification would incorporate vanes 92 in combination with the rotary vanes 46 of Hansard.
Regarding claim 4, the modified invention of Hansard discloses the valve arrangement as claimed in claim 1, wherein a sealing arrangement (Fig. 1 (32 & 34)) is provided for sealably arranging the inlet shaft (26) about the plurality of cylinder inlet ports (18).
Regarding claim 5, the modified invention of Hansard discloses the valve arrangement as claimed in claim 1, wherein a sealing arrangement (32 & 34) is provided for sealably arranging the outlet shaft (28) about the plurality of cylinder outlet ports (20).
Regarding claim 6, the modified invention of Hansard discloses the valve arrangement as claimed in claim 4, wherein the inlet (26) and outlet (28) shafts are operably connected to a crankshaft of the combustion engine for axial rotation of the said shafts (Abstract; col. 1, lines 38-57).
Regarding claim 29, the modified invention of Hansard discloses the valve arrangement as claimed in claim 1, wherein the propelling arrangement (Ruggeri (92)) of the inlet shaft is in the form of an angularly deposed blade arrangement configured to propel fuel/air mixture into opposite directions into the inlet shaft and away from the intake manifold.
Regarding claim 30, the modified invention of Hansard discloses the valve arrangement as claimed in claim 1, wherein the propelling arrangement (Ruggeri (92)) of the outlet shaft is in the form of an angularly deposed blade arrangement configured to propel exhaust gas from opposing regions of the outlet shaft towards the outlet manifold.
Regarding claim 31, the modified invention of Hansard discloses the valve arrangement as claimed in claim 1.
The modified invention of Hansard fails to disclose that the inlet shaft comprises titanium.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Hansard by incorporating that the inlet shaft comprises titanium, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 32, the modified invention of Hansard discloses the valve arrangement as claimed in claim 1.
The modified invention of Hansard fails to disclose that the outlet shaft comprises titanium.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Hansard by incorporating that the outlet shaft comprises titanium, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 33, the modified invention of Hansard discloses the valve arrangement as claimed in claim 1, wherein the inlet shaft comprises steel (Ruggeri (col. 10, lines 21-24)).
Regarding claim 34, the modified invention of Hansard discloses the valve arrangement as claimed in claim 1, wherein the outlet shaft comprises steel (Ruggeri (col. 10, lines 21-24)).
Regarding claim 35, the modified invention of Hansard discloses the valve arrangement as claimed in claim 1, wherein the propelling arrangement of the inlet shaft comprises a helix type element extending from an inner surface of the inlet shaft (Fig. 5).
Regarding claim 36, the modified invention of Hansard discloses the valve arrangement as claimed in claim 1, wherein the propelling arrangement of the outlet shaft comprises a helix type element extending from an inner surface of the outlet shaft (Fig. 6).
Regarding claim 39, the modified invention of Hansard discloses the valve arrangement as claimed in claim 1, wherein the inlet shaft comprises a fuel source (col. 2, lines 46-68).
Regarding claim 40, the modified invention of Hansard discloses the valve arrangement as claimed in claim 39, wherein the fuel source comprises a fuel line for carrying fuel from a high pressure fuel pump via a fuel solenoid.
Regarding claim 41, the modified invention of Hansard discloses a valve arrangement for controlling the flow of gasses through a cylinder of an internal combustion engine (Abstract), which includes: a hollow inlet shaft (Fig. 5 (26)) having both ends closed off, mounted rotatably about a plurality of cylinder inlet ports (Fig. 2 (18)), the hollow inlet shaft further including: a plurality of apertures (Fig. 2 (30)) defined in a sidewall thereof; and a propelling arrangement (Ruggeri (Figs. 2-5 (92))) extending from and in direct physical contact with an inner surface of the inlet shaft for propelling fuel/air mixture towards at least one cylinder inlet port (Fig. 2 (18)) when at least one of the plurality of apertures (Fig. 2 (30)) is in register with the at least one cylinder inlet port (Fig. 2 (18)); a hollow outlet shaft (Fig. 6 (28)) having both ends closed off, mounted rotatably about a plurality of cylinder outlet ports (Fig. 2 (20)), the hollow outlet shaft (Fig. 6 (28)) further including: a plurality of apertures (Fig. 2 (42)) defined in a sidewall thereof; and a propelling arrangement (Ruggeri (Figs. 2-5 (92))) extending from an inner surface of the outlet shaft for propelling exhaust gas away from at least one cylinder outlet port (Fig. 2 (20)) when at least one of the plurality of apertures (Fig. 2 (42)) is in register with the at least one cylinder outlet port (Fig. 2 (20)); an intake manifold (col. 1, line 17) arranged about the inlet shaft (26) for introducing of fuel/air mixture into the inlet shaft (26); and an outlet manifold (col. 1, lines 18 and 19) arranged about the outlet shaft (28) for transferring of exhaust gas out of the outlet shaft (28); wherein the inlet shaft and the outlet shaft comprise steel (Ruggeri (col. 10, lines 21-24)); wherein the propelling arrangement (Ruggeri (Fig. 11)) of the inlet shaft is in the form of an angularly deposed blade arrangement (Ruggeri (Fig. 11))  configured to propel fuel/air mixture into opposite directions into the inlet shaft and away from the intake manifold; and wherein the propelling arrangement (Ruggeri (Fig. 11)) of the outlet shaft is in the form of an angularly deposed blade arrangement (Ruggeri (Fig. 11)) configured to propel exhaust gas from opposing regions of the outlet shaft towards the outlet manifold.
The modified invention of Hansard fails to disclose that the inlet shaft and the outlet shaft comprises titanium.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Hansard by incorporating that the inlet shaft and the outlet shaft comprises titanium, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 42, the modified invention of Hansard discloses a valve arrangement for controlling the flow of gasses through a cylinder of an internal combustion engine (Abstract), which consists of: a hollow inlet shaft (Fig. 5 (26)) having both ends closed off, mounted rotatably about a plurality of cylinder inlet ports (Fig. 2 (18)), the hollow inlet shaft further including: a plurality of apertures (Fig. 2 (30)) defined in a sidewall thereof; and a propelling arrangement (Ruggeri (Figs. 2-5 (92))) extending from an inner surface of the inlet shaft for propelling fuel/air mixture towards at least one cylinder inlet port (Fig. 2 (18)) when at least one of the plurality of apertures (Fig. 2 (30)) is in register with the at least one cylinder inlet port (Fig. 2 (18)); a hollow outlet shaft (Fig. 6 (28)) having both ends closed off, mounted rotatably about a plurality of cylinder outlet ports (Fig. 2 (20)), the hollow outlet shaft further including: a plurality of apertures (Fig. 2 (42)) defined in a sidewall thereof; and a propelling arrangement (Ruggeri (Figs. 2-5 (92))) extending from an inner surface of the outlet shaft for propelling exhaust gas away from at least one cylinder outlet port (Fig. 2 (20)) when at least one of the plurality of apertures (Fig. 2 (42)) is in register with the at least one cylinder outlet port (Fig. 2 (20)); an intake manifold (col. 1, line 17) arranged about the inlet shaft (26) for introducing of fuel/air mixture into the inlet shaft; and an outlet manifold (col. 1, lines 18 and 19) arranged about the outlet shaft (28) for transferring of exhaust gas out of the outlet shaft.

Response to Arguments
Applicant’s remarks filed on April 27, 2022 have been fully considered but they are not deemed persuasive.

Applicant contends that the reference of Hansard (US Patent No. 5,003,942), hereinafter “Hansard” requires the vanes 46 to be spun about the longitudinal axis at a significantly higher rate than the valve itself. Applicant further contends that in the modified device, the vanes 46 of Hansard would rotate at a much faster rate than the blades 92 of Ruggeri (US Patent No. 4,370,955), hereinafter “Ruggeri”; and, therefore it would not be possible to avoid contact between the vanes and blades, thereby rendering the device inoperable. Examiner submits that by modifying Hansard by incorporating the propelling arrangement of Ruggeri onto the inlet and outlet inner shafts there would be no contact between elements 46 of Hansard and elements 92 of Ruggeri. Examiner further submits that with the combination of Hansard, in view of Ruggeri as proposed above; a supercharging effect upon rotation of the rotatable shaft would be achieved. Applicant also contends that it would be expected that the vanes 46 of Hansard would alter the flow properties about the blades 92 of Ruggeri and that the blades 92 of Ruggeri would alter the flow properties about the vanes 46 of Hansard; and that such a change would be expected to impermissibly alter the supercharging effect and to diminish the effect of driving the fuel/air mixture flow through the rotary valve. Examiner submits that by combining Hansard, in view of Ruggeri as proposed above; the resulting structure would have two vanes rotating against each other. Examiner further submits that the resulting arrangement of two vanes rotating against each other is a well-known supercharger arrangement. Therefore, it is understood that the proposed combination would have a positive effect on the supercharging effect of the system.
Regarding claims 35 and 36, the Applicant contends that Hansard fails to disclose an element of helix type extending from an inner surface of the shaft. Examiner submits that in claims 35 and 36, Hansard was relied on for its disclosure of a helix type element. The required limitations of claims 35 and 36 are disclosed by the combination of Hansard, in view of Ruggeri; Ruggeri is relied on for its disclosure of an element extending from an inner surface of a shaft. Hansard discloses that it is known to have a propelling arrangement comprising a helix type element. Therefore, the proposed combination teaches that it is known to have an element of helix type extending from an inner surface of a shaft.
Accordingly, the grounds of rejection are deemed proper.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747